Citation Nr: 1760343	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction associated with residuals of prostate cancer, post-radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967 and from November 1970 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for erectile dysfunction and granted an initial noncompensable rating, effective November 17, 2010. 

The Veteran has perfected a timely appeal to a September 2013 rating decision (propriety of the evaluation for residuals of prostate cancer, status post radical prostatectomy, with urinary incontinence), and has requested a videoconference hearing that has not yet been scheduled by the RO.  See September 2014 VA Form 9.  As this matter is part of a separate appeal stream not currently before the Board, it will be addressed in a later Board decision.


FINDING OF FACT

The Veteran's erectile dysfunction disability manifested with loss of erectile power, but without deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran is service-connected for residuals of prostate cancer, status post radical prostatectomy, with urinary incontinence.  He underwent a radical prostatectomy in November 2010.  The November 2011 rating decision granted service connection for erectile dysfunction as a residual of the radical prostatectomy.  An initial noncompensable rating was assigned under 38 C.F.R. § 4.115b, DC 7522 (deformity of the penis with loss of erectile power).

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).

Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b (2017).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2017).

In order to warrant a compensable rating for erectile dysfunction there must be competent evidence of penile deformity.  

A September 2011 VA examination indicated the Veteran's penis was normal upon examination.  Private and VA treatment records have not shown any deformity of the penis.  No evidence of any penis removal or penis removal of glans, or testis atrophy, or removal, has been shown by the medical evidence.  The Veteran has not alleged a physical deformity of the penis with loss of erectile power.

While the evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power, there is no medical or lay evidence of a penile deformity as contemplated by DC 7522.  The Board recognizes that the Veteran is frustrated that he has to use an aid for his loss of erectile power; however, without evidence of a physical deformity of the penis, there is no basis to assign a compensable rating for erectile dysfunction.  Although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he was awarded special monthly compensation, under the provisions of 38 C.F.R. § 3.350(a), on account of loss of use of a creative organ.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C. § 5107 (2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  An initial compensable rating for erectile dysfunction is not warranted.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial compensable rating for erectile dysfunction associated with residuals of prostate cancer, post-radical prostatectomy, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


